Citation Nr: 1739640	
Decision Date: 09/15/17    Archive Date: 09/29/17

DOCKET NO.  14-25 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Cannon, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty in the United States Navy from April 1958 to June 1962.  He was honorably discharged.

This matter comes before the Board of Veterans' Appeals (Board) from a September 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.  

A Board videoconference hearing was held before the undersigned in May 2017.  A transcript of that hearing is of record.  


FINDINGS OF FACT

1.  The evidence of record favors a finding of a nexus between an in-service event and the Veteran's current diagnosis of bilateral hearing loss.

2.  The evidence of record favors a finding of a nexus between an in-service event and the Veteran's current diagnosis of tinnitus.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.385 (2016).

2.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant case.

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable RO decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

By correspondence, including that dated February 2013, the Veteran was informed of the evidence and information necessary to substantiate the service connection claims, the information required of the Veteran to enable VA to obtain evidence in support of the claims, the assistance that VA would provide to obtain evidence and information in support of the claims, and the evidence that should be submitted if there was no desire for VA to obtain such evidence.  This notice was completed prior to the initial RO adjudication of the claims.  The duty to notify has been met.  

The Veteran's service treatment records are associated with the claims file, as are VA and private medical records.  The Veteran has not referenced any other pertinent, obtainable evidence that remains outstanding.  Further, the VA medical examinations and opinions are adequate, as they are predicated on a substantial review of the record and medical findings, and consider the Veteran's complaints and symptoms.  38 C.F.R. § 3.159(c)(4); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Accordingly, the Board finds VA's duty to assist has been met.  38 C.F.R. § 3.159(c)(4).

II.  Service Connection

Service connection will be presumed for certain chronic diseases, including other organic diseases of the nervous system, i.e. bilateral hearing loss, if manifest to a compensable degree within one year after discharge from service.  See 38 C.F.R. §§ 3.307, 3.309.  There is no evidence of a hearing loss within one year of service so as to support a diagnosis of bilateral hearing loss on a presumptive basis.  

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies at 500, 1000, 2000, 3000, or 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  Even if disabling loss is not demonstrated at separation, a veteran may establish service connection for a current hearing disability by submitting evidence that a current disability is causally related to service.  See Hensley v. Brown, 5 Vet. App. 155, 160 (1993).

The Veteran's May 2013 VA examination provides for a diagnosis of bilateral hearing loss.  Puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
50
60
60
55
55
LEFT
60
65
65
65
70

The average puretone threshold at 1,000, 2,000, 3,000, and 4,000 Hertz was 58 decibels in the right ear and 66 decibels in the left ear.  Speech recognition ability using the Maryland CNC test was 84 percent in the right ear and 76 percent in the left ear.  For VA purposes, these puretone levels and speech recognition scores constitute a current diagnosis of hearing loss.  38 C.F.R. § 3.385.

For bilateral hearing loss, the evidence supporting a positive nexus is at least in equipoise with the evidence supporting a negative nexus.  In May 2013, a VA examiner opined that the Veteran's hearing loss was less likely than not related to service, based on the Veteran passing the Whispered Voice Test upon discharge, family history of hearing loss, the lack of evidence of acoustic trauma during service, and the evidence of post-service noise exposure.  In July 2014, a private physician opined that "there is no doubt that some of [the Veteran's] hearing loss was acquired in the military."  The private examiner noted the Veteran's family history of hearing loss, but argued that the "extreme noise exposure" that the Veteran was exposed to while working as an airplane mechanic on an aircraft carrier without ear protection was a contributing factor to his hearing loss.  These medical opinions are probative because they are based on a review of the record and contain clear conclusions with supporting data connected by a reasoned medical explanation.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301-02 (2008).  As the evidence is at least in equipoise, the Veteran is entitled to prevail.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Regarding tinnitus, the Veteran is competent to provide a current diagnosis, because this disorder is within the knowledge and personal observations of lay witnesses.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  As with bilateral hearing loss, the evidence supporting a positive nexus in the July 2014 private opinion is at least in equipoise with the evidence supporting a negative nexus in the May 2013 VA opinion.  Consequently, the Board finds that entitlement to service connection for tinnitus is also warranted.  See Gilbert, 1 Vet. App. at 49.  






ORDER

Entitlement to service connection for bilateral hearing loss is granted.  

Entitlement to service connection for tinnitus is granted.  




____________________________________________
Michael J. Skaltsounis 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


